Citation Nr: 0336916	
Decision Date: 12/10/03    Archive Date: 01/07/04

DOCKET NO.  99-13  711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased disability rating for 
dermatophytosis of the hands and feet, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased disability rating for 
bronchitis with chronic obstructive pulmonary disease, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and caregiver



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1954 to 
January 1956 and from April 1956 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO denied the 
issues of entitlement to a disability evaluation greater than 
30 percent for bronchitis with chronic obstructive pulmonary 
disease (COPD), entitlement to a disability rating greater 
than 10 percent for dermatophytosis of the hands and feet, 
entitlement to an increased disability evaluation greater 
than 10 percent for hypertension, and entitlement to a 
compensable disability rating for hearing loss.  Also by the 
December 1998 rating action, the RO granted an increased 
disability evaluation from 10 percent to 20 percent for gouty 
arthritis of the left ankle, effective from March 17, 1998, 
and awarded a compensable disability rating of 10 percent for 
post-operative residuals of a right ureterotomy, effective 
from January 23, 1998.  

Following receipt of notification of this prior decision, the 
veteran perfected a timely appeal with respect to the ratings 
assigned to these service-connected disabilities.  In 
November 2000, the Board remanded the veteran's increased 
rating claims to the RO to accord the veteran an opportunity 
to present testimony at a hearing that he had requested 
before a Veterans Law Judge at the RO.  Further review of the 
claims folder indicates that, in a January 2001 statement, 
the veteran expressed his desire to withdraw his previous 
hearing request.  In March 2002, the RO returned the 
veteran's case to the Board.  

Subsequently, in July 2002, the Board denied the issues of 
entitlement to increased ratings for the following 
service-connected disabilities:  dermatophytosis of the hands 
and feet (10%), hypertension (10%), hearing loss (0%), gouty 
arthritis of the left ankle (20%), and post-operative 
residuals of a right ureterotomy (10%).  In addition, the 
Board noted that the issue of entitlement to a disability 
rating greater than 30 percent for the service-connected 
bronchitis with COPD required additional evidentiary 
development and, as such, would be the subject of a later 
decision.  The veteran then appealed the Board's July 2002 
final decision to the United States Court of Appeals for 
Veterans Claims (Court).  

According to a Joint Motion To Vacate And Remand (Joint 
Motion), which was signed by the veteran's representative as 
well as the attorneys for the Secretary of VA (parties) in 
July 2003, the veteran wished to pursue the issue of 
entitlement to a disability rating greater than 10 percent 
for the service-connected dermatophytosis of his hands and 
feet.  Further, this document notes that the record contains 
several references to treatment for heart pathology.  
Thereafter, the document indicates that the issue of 
entitlement to service connection for an arteriosclerotic or 
hypertensive cardiovascular disability, secondary to the 
service-connected hypertension, which was not previously 
considered, should be adjudicated.  This secondary service 
connection claim, which has not been initially adjudicated by 
the RO and which is not inextricably intertwined with the 
current appeal, is, therefore, referred to the RO for 
appropriate action.  

The Joint Motion also indicates that the veteran withdrew his 
appeal with regard to the remaining issues adjudicated by the 
Board.  Later in July 2003, the Court issued an Order 
vacating the July 2002 decision and remanding it to the Board 
for further development consistent with the Joint Motion.  
The case was then returned to the Board for action consistent 
with the Court's Order.  Consequently, the issues remaining 
on appeal before the Board are those listed on the title page 
of this decision.  


REMAND

During the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Review of the claims folder in the present case indicates 
that the statement of the case furnished in July 1999 and the 
supplemental statement of the case issued in March 2000 
discussed the relevant rating criteria as well as the type of 
evidence necessary to support the veteran's increased rating 
claims.  In addition, in the July 2002 decision, the Board 
discussed the recent passage of the VCAA.  Furthermore, in a 
September 2003 letter, the Board informed the veteran of the 
specific type of information necessary from him.  
Importantly, however, the veteran has not been notified of 
the specific provisions of the VCAA.  

Further, in the September 2003 letter, the Board instructed 
the veteran to submit any of the requested information that 
he had within 90 days from the date of the letter.  
Significantly, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

In particular, with regard to the claim for a disability 
rating greater than 10 percent for the service-connected 
dermatophytosis of the hands and feet, the Board notes that 
the schedular criteria by which service-connected skin 
disorders are evaluated changed during the pendency of the 
veteran's appeal.  The new criteria became effective on 
August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, Diagnostic Code 7800).  
Therefore, adjudication of a claim of entitlement to a 
disability evaluation greater than 10 percent for the 
service-connected dermatophytosis of the hands and feet must 
include consideration of both the old and the new criteria.  
A complete and thorough review of the claims folder in the 
present case indicates that the RO has not considered the 
veteran's increased rating claim for this service-connected 
disability under the new rating criteria.  

With regard to the claim for a disability rating greater than 
30 percent for bronchitis with COPD, the Board notes that the 
veteran last received a VA examination of this 
service-connected disorder in December 1999.  Thereafter, and 
specifically, in March 2003, private medical records reflect 
treatment for unresolved bronchitis and an exacerbation of 
COPD.  The Board concludes, therefore, that, on remand, the 
veteran should be accorded a pertinent VA examination to 
determine the current nature and extent of this 
service-connected disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered 
dermatological and respiratory treatment 
to him since June 2001.  The Board is 
particularly interested in copies of 
records of such treatment that the 
veteran has received at the Health 
Centers Of Northern New Mexico since June 
2001.  After furnishing the veteran the 
appropriate release forms, obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to dermatological and 
respiratory treatment that he has 
received at the VA Medical Center in 
Albuquerque, New Mexico since August 
1998.  All such available records should 
be associated with the veteran's claims 
folder.

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA dermatological examination 
to determine the nature and extent of the 
service-connected dermatophytosis of the 
hands and feet.  If possible, this 
evaluation should be scheduled when this 
service-connected disorder is most 
disabling.  Bowers v. Brown, 2 Vet. 
App. 675 (1992); Ardison v. Brown, 2 Vet. 
App. 405 (1994).  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
photographs of the affected area related 
to the service-connected disorder, should 
be performed.  The photographs should be 
made part of the examination report and, 
as such, should be included in the 
veteran's claims folder.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent dermatological pathology, 
which is found on examination, should be 
noted in the report of the evaluation.   
 
Following a review of the claims folder 
as well as an interview with, and 
examination of, the veteran, the examiner 
should specifically discuss the presence 
(including frequency and extent) or 
absence of exfoliation, exudation, 
itching, lesions, disfigurement, 
ulceration, crusting, and systemic or 
nervous manifestations.  In addition, the 
examiner should express an opinion as to 
whether the veteran's service-connected 
skin disorder is exceptionally repugnant.  

Further, the examiner should discuss the 
approximate percentage of the veteran's 
entire body and the approximate 
percentage of the exposed areas affected 
by the service-connected dermatological 
disorder as well as the frequency with 
which systemic therapy (such as 
corticosteroids or other 
immunosuppressive drugs) were required 
during the past 12-month period.  

5.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA respiratory examination to 
determine the nature and extent of the 
service-connected bronchitis with COPD.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays and pulmonary 
function tests, should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent respiratory pathology found 
on examination should be noted in the 
report of the evaluation.  

Pertinent complaints and clinical 
findings should be reported so that the 
appropriate rating criteria may be 
applied.  Specifically, after reviewing 
the veteran's claims folder as well as 
interviewing and examining him, the 
examiner should specifically discuss the 
nature of the veteran's service-connected 
respiratory disorder.  In addition, the 
examination report should include the 
percentage predicted of forced expiratory 
volume in one second (FEV-1), the ratio 
of FEV-1 to forced vital capacity 
(FEV-1/FVC), the percentage predicted of 
diffusion capacity of the lung for carbon 
monoxide by the single breath method 
(DLCO (SB)), the maximum oxygen 
consumption in ml/kg/min (including 
whether any cardiorespiratory limitation 
is present), the maximum exercise 
capacity in ml/kg/min oxygen consumption 
(including whether any cardiac or 
respiratory limitation is present), as 
well as the presence or absence of cor 
pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, and requirements of 
oxygen therapy.  

6.  The RO should then re-adjudicate the 
issues of entitlement to a disability 
rating greater than 10 percent for the 
service-connected dermatophytosis of the 
hands and feet as well as the claim of 
entitlement to a disability evaluation 
greater than 30 percent for the 
service-connected bronchitis with COPD.  
If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
May 2002.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




